COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00092-CV


Vaughn L. Bailey and Celeste Bailey        §    From the 236th District Court


v.                                         §    of Tarrant County (236-250187-10)


Bank of America, N.A. f/k/a BAC            §    March 13, 2014
Home Loan Servicing, LP f/k/a
Countrywide Home Loans Servicing
LP                                         §    Opinion by Chief Justice Livingston

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants Vaughn L. Bailey and Celeste Bailey

shall pay all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Terrie Livingston
                                          Chief Justice Terrie Livingston